In many respects, the questions of law and fact involved herein are very similar to those presented in Re Snow's Estate,319 Mich. 333. To avoid repetition, we refer to that opinion for many of the facts as to how decedent, physically handicapped and afflicted with Parkinson's disease, came to and was cared for in the Wells' home.
Ruth Wells, claimant, is the wife of Alvin Wells, whose claim for services rendered to the decedent during his lifetime was upheld by us in the cited case. She filed an independent claim against the estate for $30 a week aggregating $3,570 for practical nursing services rendered the decedent during a period of over two years and three months immediately preceding his death. The administrator of the estate contested the claim, and upon a trial before a jury a verdict for the full amount was rendered. Upon motion, the trial judge rendered a judgment nonobstante veredicto in favor of the estate. Claimant appeals.
The record leaves no doubt but that plaintiff rendered very valuable services to the decedent, that were fully worth the amount for which claim was made. Claimant has had over 20 years' experience as a practical nurse, and there is no question but that she gave the decedent exceptionally *Page 129 
good care and attention during his illness. He became almost as helpless as an infant; he had to be fed, cleaned, bathed, and shaved. There were other extremely disagreeable duties that had to be performed. See In re Snow's Estate, supra.
Defendant's main contention is that there was a lack of proof of a definite contract for claimant's services. He points out that the decedent paid Mr. and Mrs. Wells $10 a week while he was living at their house, and contends that if Mr. and Mrs. Wells made a bad bargain, they nevertheless must abide by it. The record does not show any definite contract as to what the $10 a week was to cover. There was evidence that decedent expected to compensate the Wells' for their services to him, and that they expected to receive compensation, i.e., that the services were not intended to be gratuitous. There is some testimony that claimant and her husband were given reason to expect compensation through decedent's devising to them a house and lot in Grand Rapids. A Mrs. Bartholic, niece of the claimant and of the decedent, who inherits one-half of the entire estate under the decedent's will, testified as follows:
"It was after he decided to go to the home of Mr. and Mrs. Wells and he discussed the fact that if he went out there and made his home there, there should be some provision made for Mr. and Mrs. Wells to compensate them for taking care of him. At that time he asked me to call to his home the lawyer who looked after his legal matters."
The factual question as to whether or not the $10 a week was intended to cover claimant's services as a nurse was submitted to the jury by the trial judge under proper instructions, and the jury held that it did not. There was evidence to sustain this verdict. After so submitting the question to the *Page 130 
jury, the judge in his opinion setting aside the verdict intimated that in his opinion the $10 a week was intended to cover all services rendered by the Wells' to the decedent. This issue was for the jury, and the trial judge was in error in invading its province.
Defendants also contend that claimant may not sue in her own name for services rendered in the home of herself and her husband where an assignment or release from the husband has not been obtained. The fundamental premise upon which this argument is based is that a husband is entitled to the domestic services of his wife by virtue of the existence of the marital relationship. But here, the services rendered to the deceased were not, strictly speaking, household duties, but were services of a specialized nature which the claimant was able to perform by virtue of her many years experience as a practical nurse. A married woman is entitled to all her earnings resulting from her personal efforts. 3 Comp. Laws 1929, § 13061 (Stat. Ann. § 26.171).
The judgment for defendant is reversed, and the case remanded to the trial court with instruction to enter a judgment in favor of claimant in accordance with the verdict of the jury. Claimant will recover costs in both courts.
BUSHNELL, C.J., and SHARPE, BOYLES, REID, NORTH, DETHMERS, and CARR, JJ., concurred. *Page 131